Citation Nr: 1342616	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for glaucoma, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to August 1975 and from June 1976 to May 1992, including service in the Republic of Vietnam and Southwest Asia from December 27, 1990 to April 24, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.   

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records are of record.  The RO considered these updated VA treatment records in the August 2012 Supplemental Statement of the Case.  

The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. The Veteran's active service included a period of service in the Persian Gulf theater of operations.

2. The Veteran's claimed joint and muscle pain is related to degenerative arthritis.  

3.  The medical evidence does not show that the Veteran has a current diagnosis of chronic fatigue syndrome.  

4.  The medical evidence weighs against a finding that the Veteran's reported sleep disorders are due to an undiagnosed illness or medical unexplained chronic multisymptom illness. 


CONCLUSION OF LAW

Joint pain, muscle pain, chronic fatigue syndrome, and sleep disorder, all to include as due to an undiagnosed illness or chronic multisymptom illness, were not incurred, nor are such disabilities presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 3.307, 3.309, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been in effect since November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through an August 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims, including the   general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the August 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  He was invited to submit any evidence in his possession.  A remand for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  Service treatment records, VA treatment records, and private medical records have been obtained.  The Veteran was afforded a VA Gulf War examination in March 2010 that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner does not provide an extensive opinion, his assessment that all symptoms, clinical observations, and abnormal laboratory results are attributable to known medical diagnosis is apparent from review of the clinical examination and additional medical records.  

The Veteran did not receive a VA medical opinion on whether his claimed disabilities are directly related to service.  He had not presented any medical or lay evidence suggesting as such.  As detailed below, service treatment records are entirely negative for any chronic muscle / joint pain which is unrelated to degenerative arthritis in knees, fatigue symptoms, and sleep disturbances.  Given the complete absence on in-service event, injury, or disease, a remand to obtain an additional opinion on direct service connection is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II.  Laws and regulations

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury. In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau, supra.; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).   Of note, arthritis is a chronic disease and has been demonstrated in both knees and hips.  The Veteran is currently service connected for arthritis in each knee.  He was not shown to have arthritis in either hip within a year of separation.  None of the additionally claimed disabilities are considered chronic disabilities within the meaning of 38 C.F.R. § 3.309(a).  For these reasons, the presumption is not applicable.  See id.

Also, service connection may be presumed for chronic disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. § Part 4, not later than December 31, 2016.  

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec.8, 2006).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

For purposes of this Persian Gulf War illness presumption, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify simple medical conditions, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Factual background

Service treatment records (STR) document intermittent episodes of upper respiratory illness, influenza, or similar viral syndrome affecting the upper respiratory system.  (See STR entries from February 1984, January 1986, April 1986, June 1988, June 1989, September 1989, June 1990, September 1990, December 1990, July 1991, and October 1991)  Associated symptoms included fever/ chills, fatigue, sore throat, headaches, sinus drainage and body ache.  Id.

STRs also show treatment for instances of acute joint and muscle pain following strenuous activity.  (See STRs from September 1986 and June 1991).  As early as November 1984, the Veteran was noted to have degenerative arthritis in his right knee.  

On his January 1992 Report of Medical History for separation, the Veteran affirmed having swollen joints, chronic or frequent colds, sinusitis, leg cramps, arthritis, painful or 'trick' shoulder or elbow, 'trick' or locked knee, and foot trouble.  He denied having headaches, eye trouble, neuritis, frequent trouble sleeping, depression or excessive worry, loss of memory/ amnesia, and nervous trouble.  Contemporaneous clinical examination for separation showed the Veteran to have painful shoulder abduction, bilateral knee crepitus, postoperative right knee scar, and bilateral hammertoes.  Otherwise, the separation examination was unremarkable.  

The Veteran's DD 214 confirms that he served in Southwest Asia from December 27, 1990 to April 24, 1991.  

In July 1992, the Veteran had a VA general medical examination related to service connection claims for bilateral knees, hypertension, and bilateral hammertoes.  He complained about bilateral knee pain.  He denied headaches, dizziness, syncope, or cardiac related symptoms.  Clinical examination showed a normal pulse with elevated blood pressure readings.  Digestive, respiratory, and nervous systems were grossly normal.  The examiner observed two well healed postoperative scars on both knees and minimal hammertoes of the bilateral second and fifth toes.  He diagnosed bilateral status post knee operations, essential vascular hypertension, and status post surgical correction of bilateral hammertoes.  

VA examinations from August 1998 and November 2000 confirmed degenerative arthritis in both knees.  (See also December 2000 X-ray report).

In April 1999 Fort Polk medical records, the Veteran complained about malaise, which had lasted several weeks.  He denied nausea, vomiting, diarrhea, cough, or fever.  The examiner diagnosed uncontrolled hypertension and nonspecific malaise.  A May 1999 entry reflects that the Veteran had a rash assessed as actinic dermatitis.  

Private medical records from March 2001 reflect that the Veteran had a total left knee replacement.

Fort Polk medical records, dated in February 2002, include complaints about headaches during a hypertension assessment.  His hypertension was found to be stable.  X-rays from April 2002 confirm that the Veteran had osteoarthritis in both hips.  In July 2002, the Veteran complained about upper respiratory symptoms. The examiner diagnosed allergic rhinitis.  Chest X-rays taken in September 2003 were within normal limits.  

Fort Polk treatment records from February 2004 reflect that the Veteran had influenza symptoms over the past three days.  Similar symptoms were noted in January 2005 with an assessment of upper respiratory infection.  A March 2006 entry includes complaints about osteoarthritis pain.  

A private April 2007 MRI image report confirms that the Veteran had severe osteoarthritic changes in his right hip and moderate osteoarthritic changes in his left hip.  He also had degenerative changes in his pubic symphysis, visualized spine, and right sacroiliac joint.  

The Veteran submitted an October 2007 letter from his treating clinician, which confirmed a diagnosis of borderline open angle glaucoma.  

The Veteran filed his current service connection claims in December 2007.  

In an August 2008 statement, the Veteran explained that he had experienced fatigue and body aches since service.  He initially attributed these symptoms to work, but they had progressed.  He frequently needed prescription strength pain medication for relief.  He also had episodes of insomnia.  

The Veteran filed a notice of disagreement in March 2009.  He did not file his claims earlier because his fatigue and body ache symptoms had only recently progressed to where they interfered with his activities of daily living (ADL).  Until recently, he was unaware that these symptoms could be related to service.  He noted that he had many aches and pains in service, but did not seek medical attention for them.  

In March 2010, the Veteran underwent a VA Gulf War examination with review of the claims folder.  His current complaints included constant bilateral knee and right hip pain.  He also had left wrist pain upon exertion.  He denied additional joint or muscle symptoms, migratory joint pain, or tender points.  He also experienced insomnia after he stopped working in 2006.  With medication, he was able to sleep through the night. He denied daytime drowsiness or debilitating fatigue.  Clinical examination was significant for allergic rhinitis.  He denied mouth/throat, neck, and skin symptoms.  He had hypertension, but did not have any history of cardiac problems.  The examiner commented that review of genitourinary symptoms was negative.  For gastrointestinal symptoms, the Veteran reported intermittent morning indigestion.  For hemic/lymphatic symptoms, he had a gradual drop in hemoglobin over the past year.  He was scheduled for a colonoscopy.  Musculoskeletal symptoms included a longstanding history of intermittent back pain without history of injury and left hand impairment.  Neurologic and psychiatric reviews of symptoms were unremarkable.  

Clinical examination showed the Veteran to be pleasant and cooperative without acute distress.  He had a normal gait and did not appear to have any dermatological abnormality.  Ear, nose, sinus, mouth/throat, neck, and endocrine examinations were within normal limits.  Cardiac examination did not suggest congestive heart failure or pulmonary hypertension.  Gastrointestinal, genitourinary, and hemic/lymphatic examinations were normal.  Musculoskeletal examination showed the Veteran to have full strength movement.  His muscles had normal mass and tone.  He did not have tender points.  For the left wrist and right hip, he had tender joints.  He had crepitus in his right knee.  He demonstrated slightly restricted motion in both knees and hips and left wrist.  He had full motion in his right wrist.  Foot and hands examinations were grossly normal.  Neurological and psychiatric findings were unremarkable.  Laboratory testing was also unremarkable.  X-rays showed a normal sized heart and confirmed degenerative joint disease for the right hip, left wrist, and right knee.  The examiner reported that all symptoms, clinical findings, and abnormal laboratory findings were part of a known clinical diagnosis.  He diagnosed mild insomnia controlled with medication.  He declined to diagnose chronic fatigue syndrome (CFS).

A separate CFS examination was also given in March 2010.  The examiner reviewed the claims folder and commented that the Veteran did not have debilitating fatigue or ADL restrictions.  Vital signs were normal without evidence of pharyngitis, cervical lymphadenopathy or axillary lymphadenopathy.  The examiner diagnosed mild insomnia controlled by treatment.  She commented that the criteria of debilitating fatigue impairing 50 percent of ADLs, symptoms excluded by clinical examination, and 6 out of 10 CFS diagnostic criteria are not demonstrated.  

The Veteran underwent a polysomnogram in March 2010.  He was found to have obstructive sleep apnea (OSA), characterized as mild and mainly supine position dependent.  

VA treatment records from May 2010 refer to stomach pain following a colonoscopy.  A December 2010 entry reflects that the Veteran had a diarrhea episode, which had improved.  






IV.  Analysis 

(i) Joint pain and muscle pain

The medical evidence shows that the Veteran has degenerative arthritis in knees (left knee prior to total replacement), bilateral hips, and left wrist.  The March 2010 VA examination did not show any muscle or joint pathology or abnormality which would not be attributable to degenerative arthritis.  In other words, his claimed joint and muscle pains are explained by clinical findings of degenerative arthritis.     

The Veteran is certainly competent to report on muscle and joint pain.  Here, his generalized complaints of joint and muscle pain overlap with the currently diagnosed degenerative arthritis.  The issue of whether he has a separate disability, apart from degenerative arthritis is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He is not shown to be a medical professional and is not competent to report on the complex medical question of a separate disability.  His assertions of a qualifying chronic disability manifesting as joint and/or muscle pain under 38 C.F.R. § 3.317 have no probative value.  Id.

In this case, competent medical evidence is required to establish the claimed disability.  Id.; Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions and includes VA treatment records and examination reports.  38 C.F.R. § 3.159(a).  

The March 2010 VA examiner conducted a comprehensive clinical evaluation, which did not include any findings suggestive of joint or muscle pain that could not be clinically correlated to degenerative arthritis or other known medical pathology.  He clearly stated as such.  The Board considers the March 2010 VA Gulf War examination report persuasive evidence weighing against finding a chronic qualifying disability within the meaning of 38 C.F.R. § 3.317.  In other words, muscle and joint pain due to an undiagnosed illness or as part of a chronic multisymptom illness has not been demonstrated.  The chronic disease provisions are 38 C.F.R. § 3.317 are not met.  

As noted, the Veteran is service connected for degenerative arthritis in both knees.  The medical and lay evidence does not suggest that the Veteran otherwise experienced any event, injury, or disease in service which could be attributable to his current complaints of muscle and joint pain.  38 C.F.R. § 3.303.

Overall, the competent evidence weighs against finding a Persian Gulf War qualifying chronic disability manifesting as joint and/or muscle pain.  The benefit of the doubt doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ii)  Chronic fatigue syndrome (CFS)

The Veteran asserts that he has CFS as a qualifying chronic disability related to service in Southwest Asia during the Persian Gulf War.  38 C.F.R. § 3.317(a)(4).  The medical evidence includes an isolated complaint of fatigue in April 1999.  The Veteran has also provided reports of fatigue and malaise beginning in service.  (August 2008 and March 2009 Veteran statements).  Again, the diagnosis of CFS is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  The Veteran is not shown to be a medical professional and is not competent to report on the complex medical question of a CFS diagnosis.  His self-reports of a CFS diagnosis have no probative value.  Id.

In this case, competent medical evidence is required to establish the claimed disability.  Id.; Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions and includes VA treatment records and examination reports.  38 C.F.R. § 3.159(a).  

The competent medical evidence is limited to the March 2010 VA examination report.  The March 2010 VA examiner performed a thorough clinical evaluation and declined to diagnose CFS.  She noted the missing CFS criteria.  Her opinion that CFS is not present is plausible and consistent with additional evidence of record.  Barr, 21 Vet. App. at 312; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In short, the competent evidence weighs against a current diagnosis of CFS.  See Degmetich, supra.; Brammer, supra.; McLain, supra.  As a current disability is not shown, the benefit of the doubt doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

(iii)  Sleep disorder / insomnia

The Veteran contends that he has sleep disturbances which qualify as a chronic disability under 38 C.F.R. § 3.317.  At the March 2010 VA examination, the Veteran reported developing insomnia in 2006 after he left his job.  However, his insomnia symptoms were successfully treated with medication.  He was also diagnosed with OSA the same month.  

 Again, the issue of whether the Veteran's sleep disturbance is attributable to an undiagnosed illness or chronic multisymptom illness is a complex medical question.  See Layno, 6 Vet. App. at 469; see Jandreau, 492 F.3d at 1377.  He is not shown to be a medical professional and is not competent to report on the complex medical question of pathology or absence thereof for his sleep disorders.  His assertions of a sleep disorder related to an undiagnosed illness or chronic multisymptom illness have no probative value.  Id.

Here, competent medical evidence is required to establish the claimed disability.  Id.; Woehlaert, 21 Vet. App. 456.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions and includes VA treatment records and examination reports.  38 C.F.R. § 3.159(a).  

The March 2010 VA examiner conducted a comprehensive clinical evaluation.  He did not report any clinical findings suggestive of a sleep disturbance related to an undiagnosed illness or chronic multisymptom illness contemplated by 38 C.F.R. § 3.317(a)(4).  He clearly stated that all symptoms, physical findings, and abnormal laboratory results were attributable to known clinical diagnosis.  The Board considers the March 2010 VA Gulf War examination report persuasive evidence weighing against an undiagnosed illness or chronic multisystem illness manifesting as a sleep disturbance.  The qualifying chronic disability provisions are 38 C.F.R. § 3.317 are not met.  

The March 2010 VA examination report shows that the Veteran's insomnia manifested in 2006.  STRs are negative for any chronic sleep disorder.  Moreover, at separation he denied having frequent trouble sleeping.  Without evidence of any in-service event, injury, or disease related to his current sleeping disorder, direct service connection is not warranted.  38 C.F.R. § 3.303.

The competent evidence weighs against finding a sleep disturbance due to undiagnosed illness.  The benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for joint pain, to include as due to an undiagnosed illness is denied.

Service connection for muscle pain, to include as due to an undiagnosed illness is denied.

Service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness is denied.

Service connection for a sleep disorder, to include as due to an undiagnosed illness is denied.


REMAND

The March 2010 VA eye examination is inadequate for adjudication purposes.  The VA examiner did not provide a medical opinion.  In service connection claims, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Another VA examination is necessary as instructed below.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent medical treatment records for glaucoma and furnish appropriate authorization for the release of private medical records.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the claimant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After obtaining any updated medical records and associating them with the record, contact the March 2010 examiner or similarly qualified clinician for a medical opinion.  

The examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that glaucoma is proximately due to any in-service injury or disease.  

The examiner must provide a scientific rationale to support the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so and cannot rely solely on an absence of contemporaneous medical treatment. 

3.  After completing all development required to adjudicate the Veteran's claim, re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

	

______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


